Citation Nr: 9917126	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 20 percent.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression as being 
proximately due to or the result of service connected 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from January 1944 to March 
1946.

By rating decision in April 1948, service connection was 
granted for a duodenal ulcer.  The veteran filed a claim in 
September 1974 for service connection for a nervous 
disability as secondary to a duodenal ulcer.  By rating 
decision in January 1975 service connection for a nervous 
disability as proximately due to the service connected 
duodenal ulcer was denied.  The veteran was notified of that 
decision by letter of February 1975.  In May 1996, the 
veteran filed a claim for an increased rating for a duodenal 
ulcer and a nervous disability.  This appeal arises from the 
June 1996 rating decision from the Winston-Salem, North 
Carolina Regional Office (RO) that denied the veteran's claim 
for an increased rating for a duodenal ulcer and denied the 
veteran's claim for service connection for depression as 
proximately due to the service connected duodenal ulcer on a 
de novo basis.  A Notice of Disagreement was filed in May 
1997 and a Statement of the Case was issued in June 1997.  A 
substantive appeal was filed in June 1997 with no hearing 
requested.

In this case, the RO recognized that there had been a prior 
final denial of the claim for service connection for a 
nervous disability as proximately due or secondary to the 
service connected duodenal ulcer.  However, it appears that 
the RO considered the evidence submitted on behalf of the 
request to reopen the claim to be new and material.  
Therefore, the claim was handled on a de novo basis.  As the 
Board is required to make an independent determination of 
whether the evidence is new and material, the issue to be 
considered will be that appearing on the title page of this 
decision. 

The issue of entitlement to an increased rating for duodenal 
ulcer is the subject of the Remand decision below.



FINDINGS OF FACT

1.  By a rating action dated in January 1975, the RO denied 
service connection for a nervous disability as secondary to 
the service connected duodenal ulcer.  The veteran was 
notified of that decision in February 1975.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The additional evidence submitted does not include a 
medical opinion that the currently diagnosed psychiatric 
disability resulted from the ulcer disability or is being 
aggravated by the ulcer disability. 

4.  The additional evidence submitted in connection with the 
claim to reopen is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW
 
1.  The January 1975 decision of the regional office that 
denied service connection for a nervous disability as 
secondary to the service connected duodenal ulcer is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(1998).

2.  Evidence received since the January 1975 RO decision is 
not new and material, and, thus, the claim for service 
connection for depression as secondary to the service 
connected duodenal ulcer is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service induction examination in January 1944, the 
veteran's psyche was clinically evaluated as normal.  He was 
treated during service for an ulcer condition and was 
discharged due to this disability.

In June 1959, the veteran's was hospitalized for 
gastrointestinal complaints.  The final diagnosis was 
psychophysiologic gastrointestinal reaction.  Other 
conditions noted were personality trait disturbance.

On a VA examination in February 1971, the veteran complained 
of nerves.  It was noted that he was taking Librium and 
Phenobarbital.  There were no findings or diagnoses referable 
to his psyche.

In September 1974 the veteran filed a claim to include 
service connection for a nervous disability as being caused 
by his duodenal ulcer.

On a VA examination in December 1974, the veteran complained 
of nerves.  On the neuropsychiatric examination, the veteran 
stated that he felt a little nervous or shaky sometimes.  The 
examiner indicated that the veteran did not exhibit symptoms 
that would justify any diagnosis of neurotic anxiety and he 
was not depressed.  There was no psychiatric diagnosis.  

By rating action of January 1975, service connection for a 
nervous disability was denied.  The RO determined that a 
nervous disability was not shown by the evidence of record.  
The veteran was notified of this decision in February 1975.  
A timely appeal to this decision was not filed.  In May 1996, 
the veteran filed a request to reopen his claim for a nervous 
disability.  By rating action of June 1996, service 
connection for depression as being proximately due to or the 
result of service connected duodenal ulcer was denied.  The 
current appeal to the Board arises from this decision.

Evidence received subsequent to the January 1975 rating 
action includes the following: 

Hospital records from Troy Memorial 
Hospital documenting treatment in 1977 
for pharyngitis, tonsillitis, and ulcer. 

A report of a VA examination in December 
1977 which makes no mention of a nervous 
disorder.

A report of hospitalization in August 
1979 at Montgomery Memorial Hospital for 
treatment of ulcer symptoms. 

A report of emergency room treatment and 
subsequent hospitalization at Montgomery 
Memorial Hospital for treatment of 
gastrointestinal complaints in 1985.

A report from a private physician 
received in 1985 revealing diagnoses of 
atypical chest pain secondary to peptic 
ulcer disease and mild, acute bronchitis.

A VA outpatient record of March 1989 
indicating treatment for ulcer disease.

A VA outpatient treatment record from 
April 1989 in which the veteran 
complained, among other things, of family 
problems, including the loss of his 
daughter.  The diagnoses included 
reactive depression and anxiety.

A VA outpatient treatment note of October 
1989 indicating a diagnosis of depressive 
reaction and a notation that the 
veteran's daughter had died recently.

A report of a physical examination in May 
1995 done at McQueen Medical Center.  

VA outpatient records from February 1993 
to October 1994 with a diagnosis at this 
later date of an anxiety disorder.

A report of a VA examination in November 
1994, in which the veteran complained of 
a nervous disability.  The diagnoses 
included history of mild nervous problem, 
without treatment.  

A VA outpatient record from February 1995 
indicating that the veteran complained of 
feeling depressed and anxious.  The 
diagnoses included anxiety neurosis.

VA outpatient treatment records from 
August 1995 to May 1996 documenting 
treatment for conditions
including dysthymia.

A letter dated in April 1997, from R. B. 
Moorehead, Jr., M.D., reporting that the 
veteran had documented Helicobactor 
gastritis that had resumed.  He was very 
subject to stress and this worsened the 
presence of the peptic gastritis.

VA outpatient records from October 1996 
to July 1997 show treatment for dysthymia 
and anxiety neurosis.

II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1998).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, No. 97-2180 (U. S. Vet. App. Feb. 
17, 1999) (en banc).

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") mandated that an 
additional question had to be addressed; that is, whether in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  As the denial 
by the RO of the veteran's claim was not predicated upon the 
Colvin test, the veteran will not be prejudiced by the 
Board's consideration of his claim.

The veteran is contending not that the peptic ulcer disease 
caused his depression but that extreme stress causes flare-
ups in his ulcers.  He thus believes that service connection 
for a psychiatric disability is warranted based on the fact 
that stress aggravates his ulcer disability.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998).  
Further, if a service-connected disability aggravates a 
nonservice-connected disability, service connection may be 
granted for the increase in severity of the nonservice-
connected disability attributable to service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The additional evidence submitted since the January 1975 RO 
decision includes VA outpatient records that show diagnoses 
of depression, anxiety neurosis, and dysthymia.  This 
evidence is new as it shows a current diagnosis of a 
psychiatric disability.  However, the evidence is not 
material as it does not establish that the psychiatric 
disability was caused by the service connected ulcer 
disability nor does it show that the ulcer disability is 
aggravating the psychiatric disability.  In his letter, Dr. 
Moorehead indicated that the veteran's stress may worsen the 
presence of peptic gastritis.  This is not a statement that a 
psychiatric disability is proximately due to or the result of 
the service connected duodenal ulcer or that a psychiatric 
disability is being aggravated by the service connected ulcer 
disability.  Rather, it goes merely to the fact that the 
ulcer disability is flaring up because of the psychiatric 
disability.  As such, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  It is also pertinent to note that any increase in 
severity of the service connected ulcer disability, from 
whatever cause, would be considered in the rating for the 
ulcer disease. 

Therefore, new and material evidence has not been submitted 
to reopen a claim of entitlement to service connection for 
depression as being proximately due to or the result of or 
aggravated by the service connected duodenal ulcer.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for depression as being proximately due to or the 
result of or aggravated by the service connected duodenal 
ulcer is denied.


REMAND

The veteran contends that the RO erred by failing to grant a 
rating in excess of 20 percent for a duodenal ulcer.

The VA has a duty to assist the veteran in the development of 
facts pertinent to a well grounded claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).  
Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the record of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In this case, no examination has 
been performed as part of the veteran's claim for an 
increased rating.  The most recent examination was in 
November 1994.  In Caffrey v. Brown, 6 Vet. App. 377 (1994), 
the Court held that an examination conducted about two years 
before a Board decision was too remote to be a 
contemporaneous examination where the veteran had presented 
evidence indicating that there had been a material change in 
his condition and that his current rating is insufficient.  
In his letter of April 1997, Dr. R. B. Moorehead, Jr., M.D., 
appeared to indicate that the veteran's peptic ulcer disease 
is worsening due to stress.  Thus, an additional VA 
examination is warranted.  Moreover, treatment records from 
this physician should be requested prior to a VA examination.  
The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
the duodenal ulcer in recent years.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including those 
from R. B. Moorehead, Jr., M.D., Yadkin 
Professional Building, 901 North Third 
Street, Albemarle, North Carolina, 28001.

2.  The RO should schedule the veteran 
for a VA gastrointestinal examination, to 
determine the severity of his service 
connected duodenal ulcer.  All indicated 
tests and studies should be accomplished.  
The claims folder should be made 
available to the examiner prior to the 
examination.  The examiner should 
determine the frequency and severity of 
epigastric pain, the effect of ulcer 
therapy on the pain, whether the veteran 
has vomiting, melena or hematemesis and 
the frequency of same, and whether the 
veteran has weight loss.  The veteran's 
current weight and highest weight over 
the last year should be noted.  The 
effect of the disability on the veteran's 
health should be discussed.  The examiner 
should also indicate whether the surgery 
the veteran had in 1977 
(Esophagogastroduodenoscopy and biopsy of 
antral ulcer) would cause postgastrectomy 
syndrome.  If so, it should be determined 
if the veteran experiences nausea, 
sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, 
malnutrition or anemia and the frequency 
and severity of the symptoms.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional medical information.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

